DETAILED ACTION

Introduction
Claims 1-20 have been examined in this application. This is the First Action On the Merits (FAOM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application KR1020190163542 filed in the Republic of Korea on 12/10/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities:
In the Abstract, “A method of controlling an autonomous vehicle may include destination information and vehicle information through sensors of a plurality of vehicles” appears to be missing a word or phrase as it is unclear how a method comprises information.
Appropriate correction is required.
Claim Objections
Claims 3, 14 and 15 are objected to because of the following informalities: 
In Claim 3, “specifying a group” should instead read “specifying the group”
In Claim 14, “performing fuel efficiency calculation” should instead read “performing a fuel efficiency calculation” or “performing fuel efficiency calculations”
In Claim 15, “performing fuel efficiency calculation” should instead read “performing a fuel efficiency calculation”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation is:
(a) "a communication unit" which "receives fuel efficiency of the plurality of vehicles performing the platooning" in Claim 16,
because the claim limitation uses the generic placeholder “unit” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(a) specification ¶0181 states that the communication unit is an antenna or radio frequency circuit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, the phrase in the preamble for a method/apparatus “controlling a plurality of vehicles performing platooning in an autonomous driving system” renders the claims indefinite. Particularly, it is not clear if “in an autonomous driving system” is modifying the method/apparatus (such that the recited steps or components are being recited as part of an autonomous driving system/vehicle), or alternatively if “in an autonomous driving system” is describing 
Additionally, the phrase specifying/specify “a group based on the map data” renders the claims indefinite. The term “group” is already used in the generating of map data, previously recited “in order to form a group” or “for forming a group.” It is not clear if “a group” in the specifying/specify limitation is the same group (and likewise if specifying is the same function as forming) or if the claims are reciting some different, second group and different specifying operation as compared to forming. The scope of the claim functions is therefore indefinite. For the purposes of examination, the specifying/specify limitations are interpreted as “forming the group based on the map data” in Claim 1 and “form the group based on the map data” in Claim 16. 
Additionally, the limitation for controlling/control a group formation renders the claims indefinite. The preamble states that the method/apparatus is controlling a plurality of vehicles, however the limitation merely states controlling a formation. It is not clear whether the controlling of the formation is intended to positively recite control of the plurality of vehicles, or alternatively if the controlling of a formation may merely take place in a processor or mentally and be no more than abstract manipulation of data. The scope of the claim functions are therefore indefinite. For the purposes of examination, the limitations are interpreted as controlling/control the plurality of vehicles thereby causing the vehicles to execute a formation.
Additionally, the phrase “when a difference…” renders the claims indefinite. The term “when” is defined as describing “at what time” something occurs. It is not clear from the claim language whether the controlling is actually responsive to (or based on) an evaluation of the difference, or if the claim is merely stating that controlling occurs simultaneously with the condition being present. In other words, it 
Additionally, the phrase “a difference… exceeds a preset critical range” renders the claims indefinite. Particularly, it is not clear if the phrase is referring to a single value of a difference being larger than all values in some preset critical range of values (e.g. a difference of 11 exceeding a range of 5-10), or alternatively if the difference actually represents a “range” and must be a larger range than the preset critical range (e.g. a difference range of 4-11 being larger than a preset range of 5-10), or alternatively if the term “range” is referring to some vehicle range or distance which expresses the fuel efficiency improvement, such that the preset critical range is actually a single value (e.g. 11 being larger than 8). Furthermore, it is not clear what “critical” means in this context and how (or if) the phrase “preset critical range” is further limited compared to merely a “preset range.” The scope of the phrase is therefore indefinite. For the purposes of examination, the phrase is interpreted as “a difference… exceeds a preset value.” 
Claims 2-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-15) and Claim 16 (for Claims 17-20) and for failing to cure the deficiencies listed above.
Regarding Claim 1, the claim is indefinite as it is not clear what performs the method. It is unclear if, for example, the method is performed by some central processor or server, or alternatively if the method may be performed cooperatively by computers in the plurality of vehicles, or if some or all steps may be performed by a driver or dispatch operator, or if the method is completed by some combination of these things. The possible interpretations lead to widely varying scopes of the claim, 
Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 3, the phrase “placement point of the vehicle” renders the claims indefinite. Claim 1 recites “a group of a plurality of vehicles” as well as a first vehicle and a second vehicle. It is not clear whether “the vehicle” in Claim 3 refers to any one of the plurality, or the first or the second vehicle, or another vehicle altogether, which renders the function and claim indefinite. For the purposes of examination, the phrase is interpreted as a placement point of any vehicle in the group.
Additionally, the phrase “destinations of the vehicles, density of the vehicles” renders the claim indefinite. Claim 1 recites “a group of a plurality of vehicles” as well as a first vehicle and a second vehicle. It is not clear if “the vehicles” in the phrase is referring to the vehicles of the group, or the first and second vehicles, or some other plurality or subset or other vehicles, which renders the claim indefinite. For the purposes of examination, the phrase is interpreted as referring to all vehicles in the group.
Additionally, the claim is unclear as it appear to recite circular logic. Claim 1 recites specifying a group performing platooning and then calculating fuel efficiency improvement information according to the platooning (i.e. dependent on the group). However, Claim 3 then recites that specifying the group can further include setting a placement point, which is based on the fuel efficiency improvement information. It is not clear how the fuel efficiency improvement information can be used to specify the group (as is recited in Claim 3), if the group must first be specified in order to calculate the fuel efficiency improvement information (as is recited in Claim 1). The claim appears to be omitting some essential steps or information as to how the specifying is done, amounting to a gap between the steps. See MPEP § 2172.01. For the purposes of examination, the claim is interpreted as performing the functions in any 
Additionally, the phrase “a vehicle included in a preset critical section” renders the claim indefinite. It is not clear what “section” refers to, and whether it is a section of data, or a section of road or area, or something else entirely. Furthermore, it is not clear what “critical” means and how it further limits the section beyond merely a “preset section.” The scope of the claim is therefore indefinite. For the purposes of examination, the phrase is interpreted as any vehicle included in the evaluation method.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 3 and for failing to cure the deficiencies listed above.
Regarding Claim 4, the phrase “wherein the placement point includes at least any one of a source” renders the claim indefinite. It is completely unclear what the “source” is a “source” of, and whether it may merely be a source of point data, or, or some source of other information, or is some type of origin point for a vehicle or platoon, or something else entirely.  The scope of the claim is therefore indefinite. For the purposes of examination, the source is interpreted as an origin location.
Regarding Claim 6, the phrase “preset critical distance” renders the claim indefinite. It is unclear what “critical” refers to in this context, and how (or if) a “preset critical distance” is any different or further limiting compared to merely a “preset distance.” The scope of the phrase is therefore indefinite. For the purposes of examination, the phrase is interpreted as “preset distance.”
Regarding Claim 7, the limitation “moving driving ranking of the vehicle having higher fuel efficiency ranking to lower ranking within the group” renders the claim indefinite. It is not clear what a “driving ranking” actually is, and whether moving this ranking is merely some theoretical consideration or listing of data, or alternatively if the driving ranking is actually tied to the controlling/manipulation of the formation in the real world. For the purposes of examination, the limitation is interpreted as 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 7 and for failing to cure the deficiencies listed above.
Regarding Claims 11 and 20, the phrase “when a joining vehicle or a breakaway vehicle occurs” renders the claim indefinite. Particularly, it is not clear what a vehicle “occurring” refers to, and if the claim only requires the mere existence of the vehicle in the world, or its existence or recognition by some processor, or if the phrase is referring to an event of a vehicle joining or breaking away from the platoon. Additionally, it is not clear if the updating must only occur simultaneously to the “occurring” or if the claim is intended to recite that the updating is cause responsive to some determination of a joining or breakaway event. The scope of the phrase is therefore indefinite. For the purposes of examination, the claim is interpreted as performing the updating for any real or hypothetical joining of a new vehicle to the platoon.
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 11 and for failing to cure the deficiencies listed above.
Regarding Claim 13, 
Regarding Claim 14, the phrase “the platooning vehicle” renders the claim indefinite. Claim 1 recites “a group of a plurality of vehicles” which perform platooning as well as a first vehicle and a second vehicle. It is not clear if “the platooning vehicle” in Claim 14 may be any one of the plurality in the group, or is the first vehicle or the second vehicle, or some other vehicle. The scope of the phrase is therefore indefinite. For the purposes of examination, the platooning vehicle is interpreted as any vehicle in the platoon other than the breakaway vehicle.
Regarding Claim 18, the phrase “placement point of the vehicle” renders the claims indefinite. The Independent Claims recite a plurality of vehicles as well as a first vehicle and a second vehicle. It is not clear whether “the vehicle” in Claim 18 refers to any one of the plurality, or the first or second vehicle, or another vehicle altogether, which renders the function and claim indefinite. For the purposes of examination, the phrase is interpreted as a placement point relating to any of the vehicles in the group.
Additionally, the phrase “destinations of the vehicles, density of the vehicles” renders the claim indefinite. Claim 16 recites “a group of a plurality of vehicles” as well as a first vehicle and a second vehicle. It is not clear if “the vehicles” in the phrase is referring to the vehicles of the group, or the first and second vehicles, or some other plurality or subset or other vehicles, which renders the claim indefinite. For the purposes of examination, the phrase is interpreted as referring to all vehicles in the group.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 11-13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Publication US2019/0080373A1 (Takoshima et al.).

Regarding Claim 1, Takoshima et al. discloses a method of controlling a plurality of vehicles performing platooning in an autonomous driving system (see [0012, 0017, 0037] generating platoon information to be executed by automated driving vehicles), the method comprising:
generating map data in order to form a group of a plurality of vehicles (see Figure 3, [0030] S110 delivery schedule information is acquired (generated in the support center) which [0026] includes destination and travel route information (map data));
specifying a group based on the map data (see [0031-0032] at S120 and S130 a vehicle group is selected based on the schedule information);
obtaining fuel efficiency information of the plurality of vehicles performing the platooning (see [0033] in step S140 order of the vehicles is determined, further detailed at [0055] including [0059] evaluating "fuel economy of each of the vehicles");
calculating fuel efficiency improvement information according to the platooning based on the fuel efficiency information (see [0058-0066] the determining of the order including the calculating of values and other information described with respect to Tables 1-5 which are all pertaining to fuel economy improvement, according to the vehicles in the platoon); and
controlling a group formation (see Figure 3, [0034-0037] S150 platoon information including the arrangement order (group formation) is generated and in S170 the platoon information is distributed to the vehicles to execute the request) when a difference between the fuel efficiency improvement information of a first vehicle having a minimum fuel efficiency improvement (see Table 3, a calculated value of 0 “total reduction amount” (reduction of fuel used, i.e. efficiency improvement information) for a single vehicle, the minimum possible improvement) and the fuel efficiency improvement information of a second vehicle having a maximum fuel efficiency improvement among the plurality of vehicles (see Table 3, [0062] for example a calculated value of 13.375 associated with vehicle B (information of a second vehicle) which is a maximum of the two values (13.375 and 12.5) for the combination of vehicles A and B) exceeds a preset critical range (see Table 3, [0062], the value of 13.375 is selected as the representative value as it is larger than the other value 12.5 for the same combination of vehicles. I.e. the 13.375 value (equal to a difference between that value and 0) exceeds a previously calculated value of 12.5).

Regarding Claim 2, Takoshima et al. discloses the method of claim 1, wherein generating the map data includes mapping, to a map, at least one of sensing information obtained through sensors of the plurality of vehicles, destination information of the plurality of vehicles (see [0026, 0030, 0031] comparing the delivery schedule information (including destination) for the plurality of vehicles, i.e. mapping the destinations to a common map) obtained through V2X messages (see [0018] communication from vehicles to the support center may be via DSRC (a type of V2X communication, see supporting NPL reference “Vehicle-to-Everything – Wikipedia”)) or traffic information obtained through a server.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 7, Takoshima et al. discloses the method of claim 1, wherein controlling a group formation includes:
setting a vehicle having higher fuel efficiency improvement information as a vehicle having higher fuel efficiency ranking (see Table 2, the calculated expected reduction amount corresponding to a fuel efficiency ranking of the vehicle in each position); and
moving driving ranking of the vehicle having higher fuel efficiency ranking to lower ranking within the group (see [0061] the optimal order being vehicle A, C, B, i.e. a vehicle C with a higher fuel efficiency ranking data moved to a lower position (2nd) in the group).

Regarding Claim 8, Takoshima et al. discloses the method of claim 1, wherein the group formation is determined based on at least any one of a number of vehicles performing the platooning (see Table 3, the formation determined by evaluating all options for all combinations of vehicles, i.e. based on the number of vehicles that perform the platooning operation), type of the vehicles, destinations of the vehicles (see Figure 3, the controlling of the order (formation) in S140 based on the destination data received in S110 [0026, 0030]) or geographical features.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 11, Takoshima et al. discloses the method of claim 1, wherein controlling a group formation includes updating the fuel efficiency improvement information within the group when a joining vehicle or a breakaway vehicle occurs (see [0064] calculating contribution degree information (a type of the fuel efficiency improvement information) for the different combinations using an analysis wherein each vehicle joins the platoon).
Examiner's note: since the claim uses the phrase "a joining vehicle or a breakaway vehicle," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 12, Takoshima et al. discloses the method of claim 1, wherein controlling a group formation includes:
controlling at least one vehicle performing the platooning to leave the group (see [0034-0037] the platoon information sent to vehicles to be executed includes an end point, i.e. all vehicles are controlled to leave the group);
and controlling a specific vehicle selected based on at least any one of a model or destination information of a vehicle performing the platooning to join the group (see [0026, 0030-0032] schedule information (including destination) is acquired for various vehicles and the group is determined for vehicles sharing travel, i.e. one of the specific vehicles is selected based on a destination of another vehicle performing the overall platooning process).
Examiner's note: since the claim uses the phrase "at least any of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 13, Takoshima et al. discloses the method of claim 11, further including measuring an average of the fuel efficiency improvement information of a specific vehicle before the specific vehicle joins the group when the specific vehicle joins the group (see [0055-0058] the fuel efficiency information calculated through S140 using (S-T)/S, wherein S is fuel economy for a vehicle alone and T is fuel economy in a group).

Regarding Claim 16, Takoshima et al. discloses an apparatus for controlling a plurality of vehicles performing platooning in an autonomous driving system (see [0012, 0017, 0037] generating platoon information in a support center to be executed by automated driving vehicles), the apparatus comprising:
a communication unit (see [0027] communication portion 31 providing data to a computer device, an equivalent in function, way, and results of the radio circuit (see Claim Interpretation));
a memory (see [0027]); and
a processor functionally connected to the communication unit and the memory (see [0027] CPU with memory in the processing portion and receiving data from the communication portion), wherein the communication unit receives fuel efficiency of the plurality of vehicles performing the platooning (see [0026] fuel economy information of subject vehicles is stored in the delivery centers and [0030] is processed by the processing portion after being received through the communication portion), and
wherein the processor is configured to:
generate map data for forming a group of the plurality of vehicles (see Figure 3, [0030] S110 delivery schedule information is acquired (generated in the support center) which [0026] includes destination and travel route information (map data)), 
store the map data in the memory (see [0027, 0075], the support center processing the schedule information, i.e. storing (at least temporarily) the relevant data), 
specify a group based on the map data (see [0031-0032] at S120 and S130 a vehicle group is selected based on the schedule information), 
obtain fuel efficiency information of each of the plurality of vehicles through the communication unit (see [0033] in step S140 order of the vehicles is determined, further detailed at [0055] including [0059] evaluating "fuel economy of each of the vehicles", which [0026, 0030] is received through the communication portion), 
calculate fuel efficiency improvement information according to the platooning based on the fuel efficiency information (see [0058-0066] the determining of the order including the calculating of values in Tables 1-5 which are all pertaining to fuel economy improvement, according to the vehicles in the platoon), and
control a group formation (see Figure 3, [0034-0037] S150 platoon information including the arrangement order (group formation) is generated and in S170 the platoon information is distributed to the vehicles to execute the request) when a difference between the fuel efficiency improvement information of a first vehicle having a minimum fuel efficiency improvement (see Table 3, a calculated value of 0 “total reduction amount” (reduction of fuel used, i.e. efficiency improvement information) for a single vehicle, the minimum possible improvement) and the fuel efficiency improvement information of a second vehicle having a maximum fuel efficiency improvement among the plurality of vehicles (see Table 3, [0062] for example a calculated value of 13.375 associated with vehicle B (information of a second vehicle) which is a maximum of the two values (13.375 and 12.5) for the combination of vehicles A and B) exceeds a preset critical range (see Table 3, [0062], the value of 13.375 is selected as the representative value as it is larger than the other value 12.5 for the same combination of vehicles. I.e. the 13.375 value (equal to a difference between that value and 0) exceeds a previously calculated value of 12.5).

Regarding Claim 17, Takoshima et al. discloses the apparatus of claim 16, wherein information for forming the map data includes at least one of sensing information obtained through sensors of the plurality of vehicles, destination information of the plurality of vehicles (see [0026, 0030, 0031] comparing the delivery schedule information (including destination) for the plurality of vehicles, i.e. mapping the destinations to a common map) obtained through V2X messages (see [0018] communication from vehicles to the support center may be via DSRC (a type of V2X communication, see supporting NPL reference “Vehicle-to-Everything – Wikipedia”)) or traffic information obtained through a server.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Regarding Claim 18, Takoshima et al. discloses the apparatus of claim 16, wherein the processor is configured to set a placement point of the vehicle based on any one of destinations of the vehicles (see Figure 3, [0034] in S150 an end point is set (a type of placement point for the platooning vehicles) based ([0026, 0030] the destinations of the vehicles received in S110), density of the vehicles, a number of lanes or the fuel efficiency improvement information (see Figure 3, [0033] also based on the previous step of determining order, using the fuel efficiency improvement information [0055-0066]).

Regarding Claim 20, Takoshima et al. discloses the apparatus of claim 16, wherein the processor is configured to update the fuel efficiency improvement information within the group when a joining vehicle or a breakaway vehicle occurs (see [0064] calculating contribution degree information (a type of the fuel efficiency improvement information) for the different combinations using an analysis wherein each vehicle joins the platoon).
Examiner's note: since the claim uses the phrase "a joining vehicle or a breakaway vehicle," only one of the recited alternatives is necessary in the prior art to read on this claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0080373A1 (Takoshima et al.) in view of Publication US2017/0293296A1 (Stenneth et al.).

Regarding Claim 3, Takoshima et al. discloses setting a placement point of the vehicle based on any one of destinations of the vehicles, density of the vehicles, a number of lanes or the fuel efficiency improvement information (see Figure 3, [0034] a start point of platooning (placement point) based on the fuel efficiency improvement information calculated as part of S140).
Examiner's note: since the claim uses the phrase "any one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Takoshima et al. does not explicitly recite the method of claim 1, wherein specifying a group based on the map data includes:
setting, as a first group vehicle, a vehicle included in a preset critical section based on the placement point;
determining a moving distance within the group; and


However Stenneth et al. teaches a technique for grouping vehicles (see e.g. Claim 1), including:
setting, as a first group vehicle, a vehicle included in a preset critical section based on the placement point (see [0038] trucks forming a platoon and [0036, 0046] setting a leader, i.e. a first vehicle of the group, included in the platoon at the point of the meeting/start point);
determining a moving distance within the group (see [0039] a percentage of distance of the route that matches); and
determining a second group vehicle based on the moving distance (see [0039] the platoon created by finding a second vehicle with the matching percentage of the distance).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the specifying of the group in Takoshima et al. to use the technique as taught in Stenneth et al., with the motivation of enhancing the robustness and flexibility of the system to handle additional vehicle preferences and parameters (see Stenneth et al. [0005]).

Regarding Claim 4, Takoshima et al. discloses the method of claim 3, wherein the placement point includes at least any one of a source, a breakaway point of the second group vehicle or a point at which a specific vehicle joins the group (see [0034] a start point of the platoon, i.e. a joining point for all vehicles in the group to join the platoon), and wherein the placement point is set based on any one of the density, the number of lanes or the fuel efficiency improvement information (see Figure 3, [0034] a start point of platooning (placement point) based on the fuel efficiency improvement information calculated as part of S140).
Examiner's note: since the claim uses the phrases "any one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Claims 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0080373A1 (Takoshima et al.) in view of Publication JP2008157081A (Kuraoka) (English translation used for citation purposes).
Regarding Claim 5, Takoshima et al. further discloses fuel efficiency improvement information being calculated based on a difference between fuel efficiency information and fuel efficiency improvement information in a platoon, for the plurality of vehicles (see [0058] the expression (S-T) and Table 2).

Takoshima et al. does not explicitly recite the method of claim 1, wherein the fuel efficiency improvement information is calculated based on a difference between the fuel efficiency information and actually consumed fuel of the plurality of vehicles.

However Kuraoka teaches a technique for calculating fuel efficiency improvement information (see [0006] fuel consumption difference between two modes of driving),
wherein the fuel efficiency improvement information is calculated based on a difference between the fuel efficiency information and actually consumed fuel (see [0048] the fuel consumption difference may be calculated experimentally, based on the fuel consumption per unit distance when actually traveling in the eco mode, i.e. the difference between a “fuel efficiency information” corresponding to a normal mode, and actually consumed fuel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Takoshima et al. to calculate fuel efficiency improvement information as is taught by Kuraoka, with the motivation of increasing the accuracy of the data, and increasing vehicle (see Kuraoka [0048]).
Regarding Claim 6, Takoshima et al. further discloses calculating the fuel efficiency improvement information based on the map data (see Figure 3, the calculating in S140 based on the data from previous steps including [0026, 0030] the destination (map) data from S110).

Takoshima et al. does not explicitly recite the method of claim 5, wherein the actually consumed fuel is fuel consumed to travel a preset critical distance.

However Kuraoka teaches the technique as above,
wherein the actually consumed fuel is fuel consumed to travel a preset critical distance (see [0048] the actual consumed fuel per a unit distance).
The motivation to combine Takoshima et al. and Kuraoka was provided above in the rejection of Claim 5.

Regarding Claim 19, Takoshima et al. further discloses fuel efficiency improvement information being calculated based on a difference between fuel efficiency information and fuel efficiency improvement information in a platoon, for the plurality of vehicles (see [0058] the expression (S-T) and Table 2).

Takoshima et al. does not explicitly recite the apparatus of claim 16, wherein the fuel efficiency improvement information is calculated based on a difference between the fuel efficiency information and actually consumed fuel.

Kuraoka teaches a technique for calculating fuel efficiency improvement information (see [0006] fuel consumption difference between two modes of driving),
wherein the fuel efficiency improvement information is calculated based on a difference between the fuel efficiency information and actually consumed fuel (see [0048] the fuel consumption difference may be calculated experimentally, based on the fuel consumption per unit distance when actually traveling in the eco mode, i.e. the difference between a “fuel efficiency information” corresponding to a normal mode, and actually consumed fuel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Takoshima et al. to calculate fuel efficiency improvement information as is taught by Kuraoka, with the motivation of increasing the accuracy of the data, and increasing vehicle efficiency by using the data for encouraging economical driving (see Kuraoka [0048]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0080373A1 (Takoshima et al.) in view of Publication CN105527110B (Zheng).
Regarding Claim 9, Takoshima et al. further discloses the group formation is determined based on fuel economy of the vehicles (see [0059]).

Takoshima et al. does not explicitly recite the method of claim 1, wherein the group formation is determined based on Al processing results.

However Zheng teaches a method to calculate fuel economy,
based on Al processing results (see [0071] calculating current fuel economy using a neural network).
Takoshima et al. to further calculate fuel economy using AI processing results as is taught by Zheng, resulting in the determining of the group formation being based on the AI processing results, with the motivation of increasing the accuracy of the system by taking into account parameters such as vehicle speeds engine speed, etc. (see Zheng [0071]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0080373A1 (Takoshima et al.).
Regarding Claim 10, Takoshima et al.) does not explicitly recite the method of claim 7, wherein controlling a group formation includes considering, as identical fuel efficiency ranking, vehicles having identical fuel efficiency improvement information.

However because fuel efficiency improvement information directly corresponds to fuel efficiency ranking (see Table 2 and mapping of Claim 7 above), it would have been obvious to one of ordinary skill in the art before the effective filing date that vehicles having identical fuel efficiency improvement information would have an identical fuel efficiency ranking, with the motivation of expanding the usability and flexibility of the system to handle vehicles with identical parameters as well as disparate vehicles.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2019/0080373A1 (Takoshima et al.) in view of US2017/0349176A1 (Alden et al.).
Regarding Claim 14, Takoshima et al. does not explicitly recite the method of claim 11, wherein controlling a group formation includes:
detecting, as a breakaway vehicle, a vehicle whose path different from a driving path of the platooning vehicle is set during the platooning; and
performing fuel efficiency calculation for all vehicles included in the group including the breakaway vehicle based on a difference between the fuel efficiency improvement information according to the platooning and fuel efficiency improvement information of the breakaway vehicle.

However Alden et al. teaches a method in platoon management (see e.g. Claim 1), including:
detecting, as a breakaway vehicle, a vehicle whose path different from a driving path of the platooning vehicle is set during the platooning (see [0019, 0024] the processor determines when vehicles leave the platoon in real-time, i.e. drive on some different path than the remaining platooning vehicles); and
performing fuel efficiency calculation for all vehicles included in the group including the breakaway vehicle (see [0031-0032] determining fractional savings rate for each vehicle in the group, i.e. a calculation pertaining to fuel efficiency (per [0026-0031] and for all vehicles in the group, when calculated in the time when the breakaway vehicle is still part of the platoon) based on a difference between the fuel efficiency improvement information according to the platooning and fuel efficiency improvement information of the breakaway vehicle (see [0032], based on a difference between the value r (fuel savings rate i.e. efficiency improvement information) for the average of the platoon and the value for an individual vehicle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Takoshima et al. to perform the operations during platooning as taught Alden et al., with the motivation of further optimizing efficiency gains by responding to changes in real-time (see Alden et al. [0004, 0019]).

Regarding Claim 15, Takoshima et al. does not explicitly recite the method of claim 11, further including performing fuel efficiency calculation based on a difference between a fuel efficiency improvement average value of the group calculated based on the fuel efficiency improvement information of the plurality of vehicles and a fuel efficiency improvement value of each of the plurality of vehicles when a specific vehicle leaves the group.
However Alden et al. teaches a method in platoon management (see e.g. Claim 1), including:
performing fuel efficiency calculation (see [0026-0032] calculations pertaining to fuel efficiency) based on a difference between a fuel efficiency improvement average value of the group calculated based on the fuel efficiency improvement information of the plurality of vehicles and a fuel efficiency improvement value of each of the plurality of vehicles (see [0032]  the difference between the r value (savings rate, i.e. fuel efficiency improvement information) for the average of the group (which is an average, i.e. based on the improvement of the entire plurality) and the r value for each specific vehicle) when a specific vehicle leaves the group (see [0019] the calculations and optimization done as vehicles leave a group).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Takoshima et al. to perform the operations during platooning as taught by Alden et al., with the motivation of further optimizing efficiency gains by responding to changes in real-time (see Alden et al. [0004, 0019]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20180307247-A1 and US-20200257312-A1 teach subject matter including determining traveling order based on state of charge or fuel consumption rate (see e.g. Figure 5, [0090]).
US-20190308624-A1 teaches subject matter including determining fuel benefit for a particular inter vehicle distance (see e.g. [0032]).
US-20200027355-A1 teaches subject matter including evaluating fuel economy with regards to vehicles leaving a platoon (see e.g. [0067]).
US-20200339127-A1 teaches subject matter including estimating fuel consumption for a platoon maneuver (see e.g. Claims 5, 8).
US-20210070292-A1 teaches subject matter including evaluating inter-vehicle distance and fuel consumption of a platoon (see e.g. Claim 22)
US-20210148715-A1 teaches subject matter including a platoon matching system utilizing fuel economy (see e.g. Figure 3).
WO-2017164792-A1 teaches subject matter including evaluating number of lanes in platoon travel (see e.g. p. 4, 8).
NPL Publication “Cooperative Look-Ahead Control for Fuel-Efficient and Safe Heavy-Duty Vehicle Platooning” teaches subject matter including platoon coordination for fuel efficiency improvement (see e.g. p. 16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619